DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-19 are amended.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Yamamoto (US Pub 2019/0305071) discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits configured to respectively provide a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) and receive six control signals including first, second, and third time division control signals and first, second, and third auxiliary signals, (see fig. 2; discloses six control signals are supplied to plurality of demultiplexer) wherein each of the first, second and third demultiplexer circuits comprises: a switching transistor configured to provide the data signal to a corresponding data line of the first, second and third data lines based on a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099); a voltage controller including a first transistor and a capacitor configured to control the voltage of the corresponding control line in response to a corresponding time division control signal of first, second and third time division control signals and a corresponding auxiliary signal of first, second and third auxiliary signals, wherein the first, second and third auxiliary signals partially overlapping the first, second and third time division control signals respectively (see fig. 5; set up unit 21 comprises tft 24, boost unit 23 comprises capacitor 26; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger including a second transistor and a first discharging transistor configured to discharge the voltage of the corresponding control line to a level of the corresponding time division control signal (see fig. 20; tft 26, tft 31; see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S) in response to at least two among the first to third time division control signals and the first to third auxiliary signal, except for the corresponding time division control signal and the corresponding auxiliary signal (see fig. 20; reset unit 22 and clear circuit 30; interpreted to be voltage discharge circuit; par 0106; discloses The reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation"). See par 0198; discloses When one of the boost circuits 20 is initialized at the final stage of a drive period, electric charge (accumulated through driving) at each node can be canceled, preventing the corresponding TFT from being deteriorated due to the electric charge kept remained while an operation is stopped; see fig. 20; the clear circuit receives clear signal interpreted to be one of auxiliary signals);
However Yamamoto alone or in combination with other prior art of record fails to disclose wherein an order, in which the switching transistors of the first to third demultiplexer circuits are turned on, is to be oppositely changed at every one horizontal period of a scan signal wherein the second transistor is configured to discharge the voltage of the corresponding control line during a first turn-on time in response to a first control signal, wherein the first discharging transistor is configured to discharge the voltage of the corresponding control line during a second turn-on time in response to a second control signal, the second turn-on time being different from the first turn-on time, and wherein the first control signal and the second control signal are different control signals among the six control signals and are to be supplied to the voltage controllers of demultiplexer circuits except a corresponding demultiplexer circuit and it would not have been obvious to one having ordinary skill in the art to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 1 is allowed.
Claims 2-17 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 18, Yamamoto discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits respectively providing a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) wherein each of the first, second and third demultiplexer circuits comprises: a switching unit providing the data signal to a corresponding data line of the first, second and third data lines on the basis of a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099), a voltage controller controlling the voltage of each of the first, second, and third control lines in response to a corresponding time division control signal of first, second and third time division control signals and a corresponding auxiliary signal of first, second and third auxiliary signals, wherein the first, second and third auxiliary signals partially overlapping the first, second and third time division control signals respectively (see fig. 3; set up unit 21, boost unit 23; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger discharging the voltage of a corresponding control line of the first, second and third control lines to a level of the corresponding time division control signal (see fig. 3; reset unit 22; par 0106; discloses the reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation"); see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S ); 
However Yamamoto alone or in combination with other prior art of record fails to disclose wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on during a first turn-on time based on the third time division control signal or the third auxiliary signal, which is supplied to the voltage controller of the third demultiplexer circuit, to discharge the second control line to a first level of the second time division control signal supplied to the voltage controller of the second demultiplexer circuit, and a second discharging transistor turned on during a second turn-on time based on the first time division control signal or the first auxiliary signal, which is supplied to the voltage controller of the first demultiplexer circuit, to additionally discharge the second control line to the first level of the second time division control signal, the second turn-on time being different from the first turn-on time and it would not have been obvious to one having ordinary skill in the art to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 18 is allowed.
Claims 19-20 are allowed for being directly or indirectly dependent on allowed independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/01/2022